UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
J.W. WILEY, Ed.D,
                                              8:18-cv-1399
                      Plaintiff,              (GLS/DJS)

                v.

SUNY PLATTSBURGH et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Satter Law Firm, PLLC              MIMI C. SATTER, ESQ.
217 South Salina Street            PATRICK R. BLOOD, ESQ.
6th Floor
Syracuse, NY 13202

FOR THE DEFENDANTS:
SUNY Plattsburgh, John Ettling,
and Butterfly Blaise
HON. LETITIA JAMES                 KEITH J. STARLIN
New York State Attorney General    Assistant Attorney General
The Capitol
Albany, NY 12224

Vrinda Kumar
Greenberg Traurig, LLP             CYNTHIA E. NEIDL, ESQ.
54 State Street
6th Floor
Albany, NY 12207

SUNY Plattsburgh Student
Association
Carter, Conboy, Case, Blackmore,   MICHAEL J. MURPHY, ESQ.
Maloney & Laird, P.C.                        JONATHAN E. HANSEN, ESQ.
20 Corporate Woods Boulevard
Albany, NY 12211

Gary L. Sharpe
Senior District Judge


                   MEMORANDUM-DECISION AND ORDER

                                 I. Introduction

      Plaintiff J.W. Wiley brings this action against the following

defendants: his former employer, SUNY Plattsburgh; its president, John

Ettling; its Title IX coordinator, Butterfly Blaise; a student intern in its Title

IX office, Vrinda Kumar; and the SUNY Plattsburgh Student Association.

(Compl., Dkt. No. 1.) Wiley alleges that he was discriminated against due

to his race and gender, and eventually fired after complaining about

discrimination involving the Title IX office. (See generally id.) Pending are

three motions to dismiss filed by defendants. For the following reasons,

Kumar’s motion, (Dkt. No. 14), is granted; the motion filed by Ettling,

Blaise, and SUNY Plattsburgh, (Dkt. No. 15); is granted in part and denied

in part; and the SUNY Plattsburgh Student Association’s motion, (Dkt. No.

19), is granted.

                                 II. Background

                                         2
A.    Facts1

      1.    Background

      Wiley, an African American male, began working for SUNY

Plattsburgh2 as the Director of the Center of Diversity, Pluralism, and

Inclusion in September 2000. (Compl. ¶¶ 4, 10.)

      In November 2004, SUNY Plattsburgh’s Title IX coordinator, Lynda

Ames, informed Wiley that a student in the Gender and Women’s Studies

(GWS) Department filed an informal sexual harassment complaint against

him. (Id. ¶ 12.) Ultimately, the student did not move the complaint to the

formal process and her claims were not substantiated. (Id. ¶¶ 13-14.)

However, “rumors began to circulate around . . . campus,

accusing . . . Wiley of being a sexual predator.”3 (Id. ¶ 15.)

      Five years later, professor Erin Mitchell, who was “operating” the

GWS Department at the time, posted a comment on Wiley’s blog that


      1
       Unless otherwise noted, the facts are drawn from the complaint
and presented in the light most favorable to Wiley.
      2
        SUNY Plattsburgh is a public university in the SUNY system
located in Clinton County, New York. (Compl. ¶ 5.) It receives federal
financial assistance to fund university operations. (Id.)
      3
      Wiley believes these rumors were generated by the GWS
Department. (Compl. ¶ 16.)
                                       3
referenced “his supposed ‘widespread reputation for disrespect towards,

harassment of, and sexually predatory behaviors against women’” as well

as his “‘insidious, and infamous, misogyny.’” (Id. ¶¶ 16-17.) “Soon

thereafter, the previous rumors that [he] was a sexual predator

resurfaced[.]” (Id. ¶ 19.)

      On a later undisclosed date, two of Wiley’s students––both of whom

were executive officers in the Student Association4 and minored in

GWS––filed complaints after Wiley showed a film in class that allegedly

“made them question whether [he] would ‘find any fault with pressuring his

current female students to have sex with him’” and “created a hostile

environment in the classroom.” (Id. ¶¶ 20, 22, 24.) Ames was assigned to

investigate the complaints. (Id. ¶ 24.)

      On February 18, 2010, Wiley asked Ettling5 to remove Ames from the

investigation given her involvement with the 2004 complaint and affiliation

       4
       The Student Association “is a student-run organization governed
by elected executive council members and charged with voicing the
concerns and interests of the student body. Funded by student fees, [it] is
also tasked with providing students [with] a variety of campus-wide events
and activities.” (Compl. ¶ 9.)
       5
      Ettling was appointed president of SUNY Plattsburgh in June 2004
and remained in that position at all times relevant to this action. (Compl.
¶ 6.)
                                      4
with the GWS Department. (Id. ¶ 25.) Professors Mitchell and Simona

Sharoni, the Chair of the GWS Department at the time, “provid[ed] harsh

criticism” of Wiley and his use of the film clip, (id. ¶ 23), and Wiley believed

that “Ames, Mitchell[,] and Sharoni were working in tandem to undermine

his reputation by labeling him, based on his race and gender, with

the . . . destructive, stereotype and behavior perpetrating the ‘Myth of the

Black Rapist,’” (id. ¶ 27). Although Ames remained involved in the

investigation, “the students’ complaint regarding the film clip was found to

be baseless.” (Id. ¶¶ 28-29.)

      Still, in March 2010, Wiley requested that Ettling “examine the

relationship between . . . Ames, Mitchell[,] and Sharoni, the GWS

Department, and the false accusations and rumors that continued.” (Id.

¶ 30.) Specifically, Wiley complained that the circumstances “created a

hostile work environment related to his race and gender.” (Id. ¶ 31.)

      2.    Kumar’s Involvement

      In 2018, Kumar, former president of the Student Association, began

interning in the Title IX office, where she worked with Blaise, the new Title




                                       5
IX coordinator.6 (Id. ¶¶ 34-36.) Blaise was also a professor in the GWS

Department. (Id. ¶ 36.)

      On or about February 13, 2018, Kumar asked Wiley’s former office

assistant “personally invasive questions, including whether [she] had ever

been sexually harassed by . . . Wiley.” (Id. ¶¶ 37-38.) After learning of this

interaction, Wiley met with Ettling and complained that Kumar was

conducting a Title IX investigation into prior unsubstantiated complaints.

(Id. ¶¶ 42-43.)

      3.    The Public Forums

      On or about February 14, 2018––the day after Kumar questioned

Wiley’s former office assistant––an unrelated racially charged incident

occurred on campus.7 (Id. ¶ 46.) In response, Black Onyx (a student

group that advocated for racial justice) organized protests, called for the

resignation of SUNY Plattsburgh administrators, and worked with the

Student Association to propose a vote of “no confidence” for some

administrators, including, “at the Student Association’s insistence,” Wiley.

       6
      Blaise was hired by SUNY Plattsburgh for this position in July
2015. (Compl. ¶ 7.)
       7
       “The incident stemmed from a student’s public SnapChat post,
which read ‘Lynching Niggers Tonight.’” (Compl. ¶ 46.)
                                      6
(Id. ¶¶ 48-49.)

      On February 15, 2018, SUNY Plattsburgh held a public forum that

was attended by approximately 700 people, including Ettling, Blaise, and

Kumar. (Id. ¶ 50.) After members of the Student Association announced

the “no confidence” results, those in attendance were offered a chance to

speak. (Id. ¶ 51.) One student stated that “‘I would like to have a Chief

Diversity Officer that I haven’t heard disrespects women.’” (Id. ¶ 52.) This

comment “diverted the debate . . . to salacious and unfounded rumors

about . . . Wiley.” (Id. ¶ 53.) Thereafter, “Blaise stood up and made

several provocative statements before encouraging attendees to come

forward with allegations against . . . Wiley.” (Id. ¶ 55.) Blaise said she was

trying to do the right thing and that she “‘wo[uld not] sit quietly while

survivors [we]re being silenced.’” (Id. ¶ 56.)

      A few days later, a flyer was posted in campus bathrooms that

stated, “‘We need a [C]hief [D]iversity [O]fficer who can protect us. But

how can you do that when you sexually harass us?’” (Id. ¶ 58.)

      4.    Complaints to Ettling

      On February 20, 2018, Wiley again complained to Ettling that Blaise

and Kumar were abusing their Title IX positions. (Id. ¶ 59.) Ettling told

                                        7
Wiley that he would not allow Blaise to conduct an investigation “because

of her ‘inability to be objective.’”8 (Id. ¶ 61.) Ettling also told Wiley that he

was not currently under investigation. (Id.)

      The next day, Wiley yet again complained to Ettling about Blaise and

Kumar, as well as the rumors about him. (Id. ¶ 64.) Specifically, he

“complained that the Title IX Office had become inappropriately associated

with members of the GWS Department and the Student Association.” (Id.)

This time, Wiley indicated that he was seeking legal counsel and

considering a lawsuit. (Id. ¶ 65.)

      5.      The Facebook Post

      On February 22, 2018, Wiley published a public Facebook post9 that

“rebutt[ed] the salacious allegations against him” and “suggested taking

legal action against SUNY Plattsburgh and . . . Ettling.” (Id. ¶¶ 66, 107.)

       8
        A month prior, New York’s Supreme Court, Appellate Division
highlighted Blaise’s misinterpretation of the state education law and SUNY
Plattsburgh’s student conduct manual as they related to the definition of
“affirmative consent.” See Jacobson v. Blaise, 157 A.D.3d 1072, 1079 (3d
Dep’t 2018). The dissent went so far as to label Blaise’s testimony before
the Student Conduct Board “inaccurate and prejudicial” to a male student
who was expelled based on a complaint that he sexually assaulted a
female peer. See id. at 1085.
       9
           The specific content of the post is unclear. (See generally Compl.)


                                        8
Ettling saw the post and told Wiley to “‘[t]one it down.’” (Id. ¶ 67.) Wiley

defended the post as “his attempt to rebut the public accusations against

his personal character and not simply his role as SUNY Plattsburgh’s

[Chief Diversity Officer],” and again complained about SUNY Plattsburgh’s

investigatory practices. (Id.)

      6.    Investigation and Termination

      On March 8, 2018, Ettling notified Wiley that he was under

investigation. (Id. ¶ 68.) As a result, he was “placed on alternate

assignment, barred from being on campus, stripped of all supervisory

authority, prohibited from teaching[,] and banned from communicating with

individuals on campus.” (Id.) Wiley alleges that this prevented him from

“doing his job, further tarnished [his] reputation[,] and contributed to rumors

of false allegations of sexually predatory behavior.” (Id. ¶ 72.) Wiley also

alleges, upon information and belief, that “Caucasian faculty [members]

previously charged with . . . sexual misconduct were allowed to continue

teaching, pending the outcome of [an] investigation.” (Id. ¶ 74.)

Furthermore, Wiley alleges, upon information and belief, that, during the

investigation, Blaise, Kumar, and the Student Association were soliciting

women to make allegations against him. (Id. ¶ 73.)

                                       9
      On or around April 19, 2018, Wiley filed a charge of discrimination

and retaliation with the Equal Employment Opportunity Commission

(EEOC).10 (Id. ¶ 75.) On June 22, 2018, Ettling fired Wiley without

explanation. (Id. ¶ 76.)

B.    Procedural History

      Wiley commenced this action on November 30, 2018. (Id.) He

brings gender discrimination claims under Title IX of the Education

Amendments of 1972 (Title IX)11 against all defendants, (id. ¶¶ 77-103); a

Section 198312 claim based on a violation of the First Amendment against

SUNY Plattsburgh and Ettling, (id. ¶¶ 104-10); a claim under Title VII of the

Civil Rights Act (Title VII)13 based on race and gender discrimination, a

Title VII retaliation claim, and various state law claims against SUNY

Plattsburgh, (id. ¶¶ 111-49); as well as aiding and abetting claims under

the New York State Human Rights Law (NYSHRL)14 against Ettling, Blaise,

      10
         Wiley does not attach a copy of the charge or a “right to sue” letter
to his complaint.
      11
           See 20 U.S.C. §§ 1681-1688.
      12
           See 42 U.S.C. § 1983.
      13
           See 42 U.S.C. §§ 2000e-2000e-17.
      14
           See N.Y. Exec. Law § 296(6).
                                     10
Kumar, and the Student Association, (id. ¶¶ 150-68).

      On January 25, 2019, Kumar moved to dismiss the complaint under

Fed. R. Civ. P. 12(b)(6), (Dkt. No. 14), and Ettling, Blaise, and SUNY

Plattsburgh moved to dismiss the complaint under Fed. R. Civ. P. 12(b)(1)

and (6), (Dkt. No. 15). The Student Association’s motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6) followed. (Dkt. No. 19.)

                           III. Standard of Review

A.    Rule 12(b)(6)

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the standard, the

court refers the parties to its prior decision in Mills-Sanchez v. Research

Found. for State Univ. of N.Y., 1:18-cv-723, 2019 WL 2549726, at *4-5

(N.D.N.Y. June 20, 2019), appeal filed, No. 19-2405 (2d Cir. Aug. 6, 2019).

B.    Rule 12(b)(1)

      Under Fed. R. Civ. P. 12(b)(1), the standard of review is similar to

that of Rule 12(b)(6), except that the court “may refer to evidence outside

the pleadings . . . [and] [a] plaintiff asserting subject matter jurisdiction has

the burden of proving by a preponderance of the evidence that it exists.”



                                       11
Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).15

                               IV. Discussion

A.    Title IX Claims Against Individuals

      Wiley’s claims against Ettling, Blaise, and Kumar, (Compl. ¶¶ 77-

103), fail as a matter of law because there is no personal liability under

Title IX.16 See, e.g., Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246,

257 (2009); Doe v. Rensselaer Polytechnic Inst., No. 1:18-cv-1374, 2019

WL 181280, at *3 (N.D.N.Y. Jan. 11, 2019).

B.    State Law Claims

      1.    Sovereign Immunity

      Wiley concedes that sovereign immunity bars his state law claims

against SUNY Plattsburgh. (Dkt. No. 16 at 1 n.1, 21.) As such, all of

      15
       Unless otherwise noted, case quotations omit all internal quotation
marks, alterations, footnotes, and citations.
      16
         It should be noted that Wiley fails to respond to defendants’
facially meritorious arguments in favor of dismissal of these claims.
(Compare Dkt. No. 14, Attach. 1 at 9; Dkt. No. 15, Attach. 1 at 17, with
Dkt. No. 16 at 15-20); see Johnson v. Lew, No. 1:13–CV–1072, 2015 WL
4496363, at *5 & n.6 (N.D.N.Y. July 23, 2015) (“In this District, when a
non-movant willfully fails to oppose a legal argument asserted by a
movant, the movant’s burden with regard to that argument is lightened,
such that, in order to succeed on that argument, the movant need only
show that the argument possess[es] facial merit, which has appropriately
been characterized as a ‘modest’ burden.”).
                                      12
Wiley’s state law claims against SUNY Plattsburgh, (Compl. ¶¶ 111-18,

135-49), are dismissed for lack of subject matter jurisdiction. See Dube v.

State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990); Serrano v. New York

State Dep’t of Envtl. Conservation, No. 12-CV-1592, 2013 WL 6816787, at

*14 (N.D.N.Y. Dec. 20, 2013); Fry v. McCall, 945 F. Supp. 655, 661

(S.D.N.Y. 1996).

     3.    Aiding and Abetting Claims

     Given that the only primary NYSHRL claims are dismissed based on

sovereign immunity, the individual defendants cannot be liable for aiding

and abetting those claims under § 296(6).17 See Soloviev v. Goldstein,

      17
          In his response, (Dkt. No. 16 at 21), Wiley relies on a decision
from this District that stated “the Eleventh Amendment does not bar suit
under NYSHRL § 296 against a state employee in his or her individual
capacity.” Trostle v. State of New York, 1:13-CV-709, 2016 WL 1175215,
at *9 (N.D.N.Y. Mar. 24, 2016) (citing Lore v. City of Syracuse, 670 F.3d
127, 169 (2d Cir. 2012)). However, context matters. In Trostle, the
plaintiff did not assert any claims under § 296 in her complaint, so the
court made no ruling on whether the Eleventh Amendment, which barred
plaintiff’s § 297 claims against a state agency defendant, foreclosed
plaintiff’s aiding and abetting claims against individual defendants. See
Trostle, 2016 WL 1175215, at *1, *8-*9. Moreover, the Second Circuit
case cited in Trostle involved a suit against a municipality, and only stands
for the proposition that liability may be imposed on individuals under the
NYSHRL. See Lore, 670 F.3d 127, 168-69. Likewise, Wiley’s reliance on
Dodd v. City Univ. of N.Y., 17 Civ. 9932, 2018 WL 4284289 (S.D.N.Y.
Sept. 7, 2018), (Dkt. No. 16 at 21), is misplaced because that court “ha[d]
no occasion to reach th[e] issue” of whether “claims against the individual
                                     13
104 F. Supp. 3d 232, 253 (E.D.N.Y. 2015) (“[A]s [p]laintiffs cannot state a

claim against CUNY under [the] NYSHRL . . . because the claims are

barred by the Eleventh Amendment, [p]laintiffs also cannot state a claim

against the [i]ndividual CUNY [d]efendants in their individual capacities as

aiders and abettors.”), appeal dismissed, No. 15-1865 (2d Cir.). As such,

Wiley’s aiding and abetting claims against Ettling, Blaise, Kumar, and the

Student Association, (Compl. ¶¶ 150-68), are dismissed.

C.   Section 1983: First Amendment Retaliation

     1.    SUNY Plattsburgh

     Wiley cannot state a Section 1983 claim against SUNY Plattsburgh

because “‘the State University is not a “person” within 42 U.S.C. § 1983.’”

Syrkin v. State Univ. of N.Y., No. 04-CV-4336, 2005 WL 2387819, at *3

(E.D.N.Y. Sept. 29, 2005) (quoting Blanton v. State Univ. of N.Y., 489 F.2d

377, 382 (2d Cir. 1973)). As such, Wiley’s Section 1983 claim against

SUNY Plattsburgh, (Compl. ¶¶ 104-10), is dismissed.

     2.    Ettling



defendants must be dismissed, on the ground that the individual
defendants cannot be liable for aiding and abetting an institution that is
not subject to suit under the [NYS]HRL.” 2018 WL 4284289, at *9.


                                     14
      Wiley’s Section 1983 claim against Ettling in his individual capacity18

is premised on the theory that Wiley’s removal from campus and

subsequent termination were in retaliation for exercising his First

Amendment right to petition the government for redress of grievances.

(Compl. ¶¶ 104-10.) Specifically, he references two such petitions: (1)

“complaining to . . . Ettling about animus motivated by race and gender”

and (2) “posting complaints to his public social media account.” (Id.

¶¶ 106-07.) Ettling argues that Wiley’s claim must be dismissed because

such personal grievances are not matters of public concern protected by

the First Amendment. (Dkt. No. 15, Attach. 1 at 22.)

      “Speech involves matters of public concern when it can be fairly

considered as relating to any matter of political, social, or other concern to

the community, or when it is a subject of . . . general interest and of value

and concern to the public.” Lane v. Franks, 573 U.S. 228, 241 (2014).

“Whether an employee’s statement addresses a matter of public concern

must be determined by the content, form[,] and context of a given

      18
          To the extent that Wiley attempts to bring a claim against Ettling in
his official capacity, it is dismissed for the same reason as his claim
against SUNY Plattsburgh. See Will v. Mich. Dep’t of State Police, 491
U.S. 58, 71 (1989) (“[N]either a State nor its officials acting in their official
capacities are persons under § 1983.”).
                                       15
statement.” Connick v. Myers, 461 U.S. 138, 159 (1983). Generally,

“corruption in a public program and misuse of state funds . . . involves a

matter of significant public concern.” Lane, 573 U.S. at 241.

      At this stage, it can be reasonably inferred that some of Wiley’s

complaints to Ettling addressed alleged corruption concerning SUNY

Plattsburgh’s Title IX office. (Compl. ¶¶ 59, 64.) As such, this portion of

Ettling’s motion is denied. However, it cannot be reasonably inferred that

Wiley’s Facebook post addressed a matter of public concern. Given that

Wiley failed to include the specific content of the post in his complaint, the

court can only rely on his characterization of the same: the post “rebutt[ed]

the salacious allegations against him” and “suggested taking legal action,”

(Compl. ¶ 66), which was “his attempt to rebut the public accusations

against his personal character and not simply his role as SUNY

Plattsburgh’s [Chief Diversity Officer],” (id. ¶ 67). Thus, by Wiley’s own

account, the post involved personal grievances concerning his own self-

interest. See Ezekwo v. N.Y.C. Health & Hosp. Corp., 940 F.2d 775, 781

(2d Cir. 1991) (holding physician’s complaints were not a matter of public

concern where primary aim was to protect own reputation, not the public

welfare). As such, Wiley’s Section 1983 claim is dismissed to the extent

                                      16
that it is premised on his Facebook post. (Compl. ¶ 107.)

D.    Remaining Claims Sgainst SUNY Plattsburgh

      1.     Discrimination Claims

      In order to state a cognizable Title VII19 discrimination claim, a

plaintiff must demonstrate, among other things, that “[an] adverse action

occurred under circumstances giving rise to an inference of discrimination.”

Walsh v. N.Y.C. Housing Auth., 828 F.3d 70, 75 (2d Cir. 2016). “An

inference of discrimination can arise from circumstances including, but not

limited to, . . . the more favorable treatment of employees not in the

protected group; or the sequence of events leading to the plaintiff’s

discharge.” Littlejohn v. City of New York, 795 F.3d 297, 312 (2d Cir.

2015). “[A]t the initial stage of a litigation, the plaintiff’s burden is

minimal—he need only plausibly allege facts that provide at least minimal

support for the proposition that the employer was motivated by

discriminatory intent.” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d

72, 86-87 (2d Cir. 2015).

      The court agrees with SUNY Plattsburgh that the crux of Wiley’s

       19
         All of Wiley’s discrimination claims are properly analyzed pursuant
to Title VII principles. See Summa v. Hofstra Univ., 708 F.3d 115, 123-24,
131 (2d Cir. 2013).
                                         17
complaint contains only vague and conclusory allegations of discrimination.

(Dkt. No. 15, Attach. 1 at 5-16.) That is, the majority of the complaint

merely relays Wiley’s subjective beliefs that defendants were discriminating

against him but lacks factual support.20 (Compl. ¶¶ 16, 27, 30-31, 82, 97.)

Even accepting Wiley’s allegation made upon “information and belief,” that

the the rumors about him started in the GWS Department, (id. ¶ 16), there

are no facts from which it can be reasonably inferred that these rumors

were spurred by his race or gender––as opposed to prior complaints of

misconduct against him, (id. ¶¶ 13-15, 19, 22, 24, 52-53, 58). Even if the

complaints levied against him were induced by discriminatory

beliefs––which there are no allegations to support––the individuals making

such complaints are not parties to this action. (Id. ¶¶ 12, 22.) Moreover,

although Wiley suggests bias in prior investigations, none of the complaints

were substantiated. (Id. ¶¶ 14, 25, 29.) In sum, Wiley’s subjective belief

that he was stereotyped based on the “Myth of the Black Rapist,” (id. ¶ 27),


      20
         Compounding this issue is Wiley’s “fail[ure] to clearly state which
of the facts alleged [in the complaint] apply to which individual [claims]
against which defendant.” (Dkt. No. 15, Attach. 1 at 5); see
Mills-Sanchez, 2019 WL 2549726, at *5 (“When a party is represented by
counsel, a court should not have to engage in guesswork to address every
possible legal theory that is not clearly delineated in h[is] complaint.”).
                                      18
has no basis in fact. See Nungesser v. Columbia Univ., 169 F. Supp. 3d

353, 365 (S.D.N.Y. 2016) (“[Plaintiff]’s conclusory statement that he was

publicly branded a serial rapist because he is a male, is belied by the facts

he pleads.”); Doe v. Univ. of Mass.–Amherst, No. 14–cv–30143, 2015 WL

4306521, at *8 (D. Mass. July 14, 2015) (dismissing Title IX claim where

plaintiff cited only comments that targeted him as someone accused of

sexual assault, not comments “suggestive of gender bias”).

      Similarly, there is no indication that any of the comments made about

Wiley at the public forum or posted on flyers thereafter were related to his

race or gender. (Id. ¶¶ 48-49, 51, 53-56, 58.) In sum, Wiley’s

discrimination claims boil down to a classic false syllogism that fails to

support an inference of discrimination: “I am (fill in the protected class of

which the plaintiff is a member); something bad happened to me . . . ;

therefore the bad thing happened because I am (fill in the protected

class).” Pertillar v. AAA W. and Cent. N.Y., 5:16-cv-238, 2018 WL 583115,

at *6 (N.D.N.Y. Jan. 26, 2018); cf. Jones v. Target Corp., 15-CV-4672,

2016 WL 50779, at *3 (E.D.N.Y. Jan. 4, 2016) (“Plaintiff’s allegations fail to

support a plausible inference of discrimination and []he has not plausibly

alleged that h[is] gender was a motivating factor in h[is] termination.”);

                                       19
Khaleel v. Swissport USA, Inc., No. 15-CV-4880, 2015 WL 5307733, at *2

(E.D.N.Y. Sept. 10, 2015) (dismissing discrimination claim because “[e]ven

under the most liberal interpretation of [plaintiff’s] complaint, he provides no

facts that could possibly connect or link any adverse employment action to

a protected status”); Moccio v. Cornell Univ., 889 F. Supp. 2d 539, 574

(S.D.N.Y. 2012) (“That [plaintiff] was a []man and was terminated is not

nearly enough to support an inference of discrimination.”).

      Furthermore, Wiley’s allegation that Caucasian employees charged

with sexual misconduct were allowed to continue teaching pending an

investigation, (Compl. ¶ 74), is a “naked assertion[] devoid of further factual

enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see Ruston v.

Town Bd. of Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010) (“Under Iqbal,

factual allegations must be sufficient to support necessary legal

conclusions . . . [and must] plausibly suggest an entitlement to relief.”).

Critically missing are facts to support the notion that similarly situated

employees were treated differently. See Winston v. City of New York, No.

12–CV–395, 2013 WL 4516097, at *2-*3 (E.D.N.Y. Aug. 23, 2013)

(disregarding conclusory allegation that defendants “did not treat similarly

situated male supervisors in [the same] manner”); Howard v. MTA

                                       20
Metro–N. Commuter R.R., 866 F. Supp. 2d 196, 208 (S.D.N.Y. 2011) (“[T]o

show that similarly situated individuals were treated differently . . . it is

insufficient to offer little more than conclusory statements or sweeping

allegations.”); Dickerson v. State Farm Fire & Cas. Co., No. 95 Civ. 10733,

1996 WL 445076, at *4 (S.D.N.Y. Aug. 1, 1996) (“Plaintiff[’s] naked

allegation of racial selectivity is not enough.”).

      As such, Wiley’s discrimination claims under Title IX, Title VI, and the

NYSHRL against SUNY Plattsburgh, (Compl. ¶¶ 77-103, 119-29, 135-44),

are dismissed.

      2.    Retaliation Claims

      Wiley’s retaliation claims against SUNY Plattsburgh are premised on

the theory that “[his] termination was an adverse employment action

causally connected to [his] complaints about race and gender

discrimination.” (Compl. ¶ 133.) SUNY Plattsburgh argues that “[t]he

[c]omplaint asserts speculative, wholly conclusory, boilerplate, unsupported

allegations that the investigation and [Wiley’s] termination were motivated

by . . . retaliation.” (Dkt. No. 15, Attach. 1 at 2.) However, it only discusses

Wiley’s retaliation claims in earnest for the first time in its reply papers,

(Dkt. No. 18 at 4-6), which is insufficient because it does not permit Wiley

                                        21
an opportunity to respond. See Carpenter v. Mohawk Valley Cmty. Coll.,

6:18-cv-1268, 2019 WL 3338845, at *1 (N.D.N.Y. July 25, 2019).

      To state a retaliation claim under Title VII,21 a plaintiff must plausibly

allege “(1) participation in a protected activity; (2) that the defendant knew

of the protected activity; (3) an adverse employment action; and (4) a

causal connection between the protected activity and the adverse

employment action.” Littlejohn, 795 F.3d at 315-16. “The causal

connection needed for proof of a retaliation claim can be established

indirectly by showing that the protected activity was closely followed in time

by the adverse action.” Lovejoy–Wilson v. NOCO Motor Fuel, Inc., 263

F.3d 208, 224 (2d Cir. 2001); see Lambert v. Trump Int’l Hotel & Tower,

304 F. Supp. 3d 405, 423 (S.D.N.Y. 2018) (finding three months is,

generally, the outer limit of time that can give rise to such an inference).

      At this stage, it is enough that Wiley alleges that SUNY Plattsburgh

removed him from campus less than a month after he complained to Ettling


       21
         Such a claim is neither barred by the Eleventh Amendment, see
Baez v. New York, 56 F. Supp. 3d 456, 464 (S.D.N.Y. 2014), aff’d, 629 F.
App’x 116 (2d Cir. 2015), nor by the dismissal of Wiley’s discrimination
claims, see Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002)
(“A plaintiff may prevail on a claim for retaliation even when the underlying
conduct complained of was not in fact unlawful[.]”).
                                       22
about perceived discrimination and suggested that he may take legal

action, then fired him without explanation approximately two months after

he filed an EEOC charge complaining of discrimination and retaliation.

(Compl. ¶¶ 66-68, 75-76.) Accordingly, this portion of SUNY Plattsburgh’s

motion is denied.

E.    Title IX Claims Against the Student Association

      The Student Association argues that Wiley fails to state a Title IX

discrimination claim against it because there are insufficient allegations

regarding its involvement in any investigation or Wiley’s subsequent

termination. (Dkt. No. 19, Attach. 1 at 4.) In his response, Wiley asserts

that “the Student Association participated in discriminatory conduct by

promoting . . . sexist stereotypes about [him],” “encouraging SUNY

Plattsburgh to take adverse actions against [him] based on his gender,”

and “promot[ing] baseless and discriminatory rumors about [him], in

addition to soliciting students, faculty and staff to bring complaints against

[him].” (Dkt. No. 21 at 6 (citing Compl. ¶¶ 165-66)).

      To be sure, at this stage, Wiley need only “plead[] specific facts that

support a minimal plausible inference of . . . discrimination [on account of

sex].” Doe v. Columbia Univ., 831 F.3d 46, 56 (2d Cir. 2016). However,

                                      23
the crux of the allegations cited in Wiley’s response concerning the Student

Association’s “participat[ion] in discriminatory conduct” are vague and

conclusory. (Dkt. No. 21 at 6 (citing Compl. ¶¶ 164-68)); see In re

Facebook, Inc., 797 F.3d 148, 159 (2d Cir. 2015) (“[The court is]

not . . . bound to accept conclusory allegations or legal conclusions

masquerading as factual conclusions.”). Additionally, the specific

allegations involving the Student Association or its former members,

(Compl. ¶¶ 21-22, 34, 38, 49, 51, 73), do not support a minimal inference

of gender discrimination. See Pertillar, 2018 WL 583115, at *5-*6; Jones,

2016 WL 50779, at *3; Nungesser, 169 F. Supp. 3d at 364-65; Univ. of

Mass.–Amherst, 2015 WL 4306521, at *8.

     Furthermore, there is nothing in the complaint from which it can be

reasonably inferred that the Student Association “harbored discriminatory

animus toward [him],” (Dkt. No. 21 at 6), as opposed to personal animus

based on previous complaints and the perceived mishandling of a racial

incident on campus. Cf. Sanches v. Carrollton-Farmers Branch Indep.

Sch. Dist., 647 F.3d 156, 165 (5th Cir. 2011) (dismissing Title IX claim

where there was “nothing in the record to suggest” that defendant’s

conduct “was motivated by anything other than personal animus”);

                                     24
Eskenazi–McGibney v. Connetquot Cent. Sch. Dist., 84 F. Supp. 3d 221,

233 (E.D.N.Y. 2015) (dismissing claims where plaintiffs failed to allege

non-conclusory facts connecting harassment to a protected characteristic,

and harassment may have been based on some other reason “such as

personal animus”). And, for the reasons previously discussed, it cannot be

reasonably inferred that the Student Association participated in any

discriminatory conduct on the part of SUNY Plattsburgh. See supra Part

IV.D.2. As such, Wiley’s Title IX claims against the Student Association,

(Compl. ¶¶ 77-103), are dismissed.22

                              V. Conclusion

     WHEREFORE, for the foregoing reasons, it is hereby

     ORDERED that Kumar’s motion to dismiss (Dkt. No. 14) is

GRANTED; and it is further

     ORDERED that the motion to dismiss filed by SUNY Plattsburgh,

Ettling, and Blaise (Dkt. No. 15) is GRANTED IN PART and DENIED IN

PART as follows:

           DENIED with respect to Wiley’s Section 1983 claim against


      22
       The court does not reach the issue of whether the Student
Association is a proper Title IX defendant. (Dkt. No. 19, Attach. 1 at 3-4.)
                                     25
             Ettling, (Compl. ¶¶ 104-06, 108-10), and his Title VII retaliation

             claim against SUNY Plattsburgh, (id. ¶¶ 130-134); and

             GRANTED in all other respects; and it is further

      ORDERED that the Student Association’s motion to dismiss (Dkt. No.

19) is GRANTED; and it is further

      ORDERED that the Clerk terminate Butterfly Blaise, Vrinda Kumar,

and the SUNY Plattsburgh Student Association as parties to this action;

and it is further

      ORDERED that the remaining parties shall file a responsive pleading

in accordance with the rules; and it is further

      ORDERED that the remaining parties contact Magistrate Judge

Daniel J. Stewart to schedule further proceedings in accordance with this

Memorandum-Decision and Order; and it is further

      ORDERED that the Clerk provide a copy of this

Memorandum-Decision and Order to the parties.

IT IS SO ORDERED.

September 27, 2019
Albany, New York




                                       26
